Citation Nr: 0323092	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  99-25 315	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Houston, Texas


THE ISSUE

Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for gastric lymphoma.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for gastric lymphoma.  In February 2001, the 
Board remanded this case to the RO for further evidentiary 
development.  In March 2002, the Board requested an opinion 
from an Independent Medical Expert (IME).  38 U.S.C.A. § 7109 
(West 1991).  

In June 2002, the Board entered a decision which denied 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for gastric lymphoma.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In February 2002, the Secretary of VA, by 
and through the Office of the General Counsel, and the 
appellant filed a Joint Motion for Remand.  The motion 
requested that the Court vacate the Board's decision of June 
2002, and that the matter be remanded to the Board for 
further consideration in accordance with the Veterans Claims 
Assistance Act of 2000.  By an Order, dated in March 2003, 
the Court granted the motion, and the case was thereafter 
returned to the Board.


REMAND

The veteran and his representative contend, in substance, 
that  compensation pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for gastric lymphoma is warranted.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claim.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and its implementing regulations (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620 (to 
be codified at 38 U.S.C.A. § 3.159(c)).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).  The 
Board finds that the RO should inform the veteran and his 
representative of the VCAA and its notification provisions.  

Additionally, following the March 2003 Court order, the 
veteran submitted authorization forms indicating that he had 
received treatment from Mark Hickman, M.D., Dr. Panagiotism 
M. Fidius, Dr. Levy, Dr. Mary Amato, Dr. Dancuart, and 
Alexander S. Sueibach, M.D., PhD.  Records from many of these 
doctors have been submitted; however it is not clear whether 
complete records have been obtained as the veteran has not 
specified the beginning and ending dates of treatment he 
received from the above physicians.  The veteran must supply 
information so that VA can assist him in obtaining all 
relevant treatment records.  

Moreover, the Board, in June and August 2003, has received 
additional pertinent evidence which has not been reviewed by 
the RO.  When the Board considers additional evidence without 
remanding the case to the agency of original jurisdiction 
(AOJ) for initial consideration, or without obtaining a 
waiver from the appellant, the appellant is denied "one 
review on appeal to the Secretary".  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  As no waiver of RO review has been 
submitted, the claim has to be remanded to the RO for 
consideration of the additional evidence which was submitted 
directly to the Board.



In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  The letter 
should also specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the claimant and which part, if any, 
the RO will attempt to obtain on behalf 
of the claimant.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for gastric lymphoma 
from 1997 to 1998.  In this regard, the 
beginning and ending dates of all 
treatment from Mark Hickman, M.D., Dr. 
Panagiotism M. Fidius, Dr. Levy, Dr. Mary 
Amato, Dr. Dancuart, and Alexander S. 
Sueibach, M.D., PhD must also be 
provided.  Obtain records from each 
health care provider the veteran 
identifies which are not already of 
record

3.  Advise the veteran that the claims 
file contains VA records from 1995 to 
1998 and that he should specify the 
specific dates (month and year) of 
treatment from the San Antonio VA Medical 
Center he claims is missing from the 
claims file.

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review this 
claim.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  

5.  The veteran and his representative 
must be furnished a supplemental 
statement of the case which discusses all 
evidence since the last statement of the 
case dated in September 1999, and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




